It is not denied that the partnership was dissolved by the plaintiff's being adjudicated a bankrupt. It is also clear that the statute of limitations began to run from that date against any purchaser of the choses in action of the bankrupt at the sale by the assignee. It can make no difference whether such purchaser be a stranger or the bankrupt himself, as the latter, after the dissolution and adjudication, as a purchaser of the effects, stands upon the same footing as a stranger.
It is unnecessary to consider whether the limitation of three years, prescribed by Bat. Rev., ch. 17, sec. 34, or the limitation of two years, prescribed by the bankrupt act, applies; for according to   (215) either, the action is barred.
But as the plaintiff in effect admitted in this Court that he could not recover, nothing more need be said.
There is error. Judgment reversed and case dismissed at the cost of plaintiff, according to the case agreed.
PER CURIAM.                                                    Reversed. *Page 166